ON MOTION FOR REHEARING
BOOTH, Judge.
The opinion of this court dated July 20, 1984, is hereby withdrawn, the certified question therein having been answered by the United States District Court for the Northern District of Florida in Campbell v. Wainwright, Case No. TCA-79-934, opinion issued June 18, 1982, and the relief sought by appellant here, to-wit: determination of presumptive parole release date pursuant to the guidelines in effect at the time appellant initially became eligible for review, having been afforded him pursuant to the directive of the United States District Court for the Northern District of Florida, the issue raised in this appeal is now moot.
Accordingly, the motion to recall this court’s prior opinion is granted; all other motions are denied. Appellant’s pro se motion seeking to have this court accept concurrent jurisdiction with the United States District Court and to review the presumptive parole release date established pursuant to the order of that court is dismissed for want of jurisdiction.
MILLS and SHIVERS, JJ., concur.